Exhibit 10.24

 

TILRAY, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered by and between Tilray,
Inc. (the "Company" or "Tilray'', and Michael Kruteck ("Executive").

R E C I T A L S

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
beginning January 20, 2020 (the "Start Date"), and to enter into an agreement
embodying the terms of such employment; and

WHEREAS, the Company and Executive wish to amend and supersede any prior
employment agreements, offer letters, or other understandings regarding
Executive's employment, whether written or oral; and

WHEREAS, Executive desires to accept such employment and enter into this
Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1.Duties and Scope of Employment.

(a)Positions and Duties. Executive will serve as the Company's Chief Financial
Officer, reporting to the President and Chief Executive Officer of the Company.
Executive will render such business and professional services in the performance
of Executive's duties as are customarily associated with Executive's position
within the Company, and Executive agrees to perform such additional duties and
functions as shall from time to time be reasonably assigned or delegated to
Executive by Tilray's Chief Executive Officer. The period of Executive's
employment under this Agreement is referred to herein as the ''Employment Term."
Executive's primary work location will be in Seattle, Washington.

(b)Full-time Employment. Executive hereby accepts this employment upon the terms
and conditions contained herein subject to presenting, in accordance with
applicable law, verification of identity and legal right to work in the United
States. Executive agrees to devote the full business time, attention and efforts
to promote and further the business, interests, objectives and affairs of the
Company, and Executive shall not be engaged in any other business activity
pursued for gain, profit or other pecuniary advantage without the prior written
consent  of the Company's Board of Directors ("Board") (which consent  will not
be unreasonably  withheld  with respect to Executive's service as a director for
two for-profit businesses);  provided,  however, that the foregoing limitations
shall not be construed as prohibiting Executive from serving on civic,
charitable or other boards or committees , managing personal or family
investments and personal passive investments in securities or from engaging in
other activities from time to time, in each case that will not violate the terms
of this Agreement. Executive shall faithfully adhere to, execute and fulfill all
lawful policies established by the Company in writing, consistent with the other
terms of this Agreement.

 

2.At-Will Employment. The Company agrees to employ Executive, and Executive
agrees to serve the Company, on an "at-will" basis, which means that either the
Company or Executive may terminate Executive's employment with the Company and
the Employment Term at any time and for any or no reason, subject to the terms
of this Agreement.

3.Compensation.

(a)Base Salary. During the Employment Term, the Company will pay Executive as
compensation for Executive's services an annual base salary of USD$375,000.00
per year, as may be increased from time to time at the discretion of the Board
or a duly constituted committee of the Board (the "Compensation Committee") (the
"Base Salary"). The Compensation Committee shall review Executive's Base Salary
annually but any increase will be in its sole discretion. Base Salary will be
paid in regular installments in accordance with the Company's normal payroll
practices (subject to required withholding and applicable deductions). Any
increase in Base Salary (together with the then existing Base Salary) shall
serve as the "Base Salary'' as of the effective date of such increase and
thereafter during the Employment Term and for future employment under this
Agreement. The first and last installment payment(s) will be adjusted, if
necessary, to reflect a commencement or termination date other than the first or
last working day of a pay period.

--------------------------------------------------------------------------------

(b)Annual Bonus. Executive will be eligible for a discretionary annual bonus
("Bonus") with target payout of fifty percent (50%) of Executive's Base Salary.
Actual Bonus payout will be based on the achievement of Company, business unit
or division financial and/or operational business objectives established by the
Compensation Committee for any given calendar year and an evaluation of
Executive's contribution toward the achievement of such objectives and
individual performance, as determined in the sole discretion of the Compensation
Committee.

(c)Tilray Equity Incentive Compensation. Subject to approval by the Compensation
Committee or the Board, under the Tilray, Inc. 2018 Equity Incentive Plan (the
"Tilray Plan"), promptly following the Company' s next quarterly earnings call,
the Company shall grant the Executive 100,000 Restricted Stock Units (the
"Tilray Restricted Stock Units"), which settle in shares of the Company's Common
Stock. The Restricted Stock Units will be subject to the terms and conditions of
the Plan and Executive's grant agreement. Executive 's grant agreement will
include a three-year vesting schedule, under which 33.33% percent of the
Restricted Stock Units will vest on the first anniversary of the grant date of
such Restricted Stock Units, with the remaining Restricted Stock Units vesting
quarterly thereafter, until either Executive' s Restricted Stock Units are fully
vested or Executive's employment ends, whichever occurs first.

(d)Long-Term Incentive Compensation. During the Employment Term, Executive will
be eligible to receive long-term equity incentive compensation awards, (as
determined by the Compensation Committee in its discretion) pursuant to the
Tilray Plan or any other equity incentive compensation plans or programs
established by the Company and in effect from time to time. These awards shall
be granted in the sole discretion of the Compensation Committee and shall
include such terms and conditions (including vesting terms and conditions) as
the Compensation Committee in its sole discretion deems appropriate.

 

4.Employee Benefits. Executive will be eligible to participate in the Company
benefit programs that are made available to all the Company's full-time
employees, subject to the terms, conditions, and eligibility criteria of such
programs. Company benefit policies may be amended from time to time at the
discretion of the Company, with or without notice.

 

5.Relocation Allowance: As a result of your employment requirement to relocate
to Seattle WA within the next 12 months, you are eligible for reimbursement for
reasonable moving/travel expenses up to and including USD $50,000.00
(substantiated by receipts when submitting an expense report). In the event that
you voluntarily leave the Company or are terminated for cause within 12 months
of your date of hire, you will be responsible for reimbursing the company for
the entire relocation reimbursement. By your signature on this employment
agreement, you authorize the company to withhold this amount USD $50,000.00 from
any severance and other final pay you receive upon termination of employment.

 

6.Business Expenses. During the Employment Term, the Company will reimburse
Executive for reasonable travel or other expenses incurred by Executive in the
furtherance of or in connection with the performance of Executive's duties
hereunder, in accordance with the Company's travel and expense reimbursement
policies as in effect from time to time.

 

7.Termination of Employment Generally.

(a)Executive's employment will terminate automatically upon Executive 's death
or, upon fourteen (14) days' prior written notice from the Company, in the event
of Disability (as defined below). Further,

(i)the Company shall be entitled to terminate Executive's employment with or
without Cause (as defined below) and (ii) Executive may resign for any reason by
providing thirty (30) days' prior notice. Notwithstanding the foregoing, in the
event that the Executive gives notice of termination to the Company, the Company
may unilaterally relieve Executive from any or all duties and responsibilities
of his position so long as all compensation and benefits remain in effect for
the duration of the notice period, and such removal of duties shall not
constitute a termination by the Company for purposes of this Agreement. For
clarity, upon any termination of Executive's employment for any reason, the
Employment Term hereunder shall also terminate.

(b)Upon termination of Executive's employment hereunder for any reason,
Executive shall be entitled to receive: (i) Executive's Base Salary through the
effective date of termination; (ii) the right to continue group health care
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or under similar applicable state law (collectively "COBRA"), at
Executive's cost, but solely to the extent required by law; (iii) reimbursement
of expenses incurred prior to Executive's termination of employment for which
Executive is entitled to be reimbursed, if any, pursuant to Section 5 above, but
for which Executive has not yet been reimbursed; and (iv) all other amounts and
vested benefits of any kind required by law or pursuant to any other Company
plans or policies, as then in effect (collectively, the "Accrued Obligations").

 

--------------------------------------------------------------------------------

8.Termination by the Company Without Cause or Executive Resigns for Good Reason

(a)Effect of Termination. If Executive's employment is terminated by the Company
without Cause (as defined below), other than any termination due to death or
Disability, or if Executive's employment is terminated by Executive for Good
Reason (as defined below), then, in addition to the Accrued Obligations, and
subject to the limitations of Sections 8(b), 23 and 24 below, Executive shall be
entitled to receive:

(i)severance pay in an amount equal to twelve (12) months of the Executive's
Base Salary as then in effect (less applicable withholding), payable in
substantially equal instalments in accordance with the Company's regular payroll
practices, payable as provided in Section 8(b), below;

(ii)if Executive timely elects continuation coverage pursuant to COBRA within
the time period prescribed by COBRA for Executive and Executive's eligible
dependents, then the Company will reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive's
termination) for a period of twelve (12) months following Executive's
termination of employment; provided, however that such reimbursements shall
cease as of the date upon which Executive and/or Executive' s eligible
dependents are no longer eligible for COBRA continuation coverage. For the
avoidance of doubt, such COBRA continuation cover premium reimbursements will be
subject to applicable tax withholdings;

(iii)the Bonus for the calendar year immediately preceding the year in which the
termination of employment is effective, if the Bonus for such prior year has not
yet been paid and assuming that individual performance objectives have been met
at target level; and

(iv)an amount equal to Executive' s target Bonus for the calendar year in which
the termination of employment is effective, pro-rated based on the number of
days during the calendar year Executive was employed by the Company.

(v)acceleration of vesting of the portion of each outstanding service-vested
equity incentive award that would have vested had Executive remained in
employment through the next vesting date prorated for Executive's period of
employment during the vesting period within which Executive's employment is
terminated. For avoidance of doubt, this clause (v) shall not apply to any
equity incentive award that vests, in whole or in part, based on achievement of
specified performance conditions

 

(b)Conditions Precedent. Any severance payments and/or benefits contemplated by
Section 8(a) above are conditional on Executive: (i) continuing to comply with
the terms of this Agreement and the Confidentiality Agreement (as defined
below); and (ii) delivering, and not revoking, in the form provided by the
Company, a separation agreement including a general release of claims against
the Company or its successor, its subsidiaries and their respective directors,
officers and stockholders and other related parties and an affirmation of
obligations hereunder and under the Confidentiality Agreement (a "Release") that
becomes effective and irrevocable no later than the sixtieth (60th) day
following the termination of Executive 's employment, or such earlier date as
the Company in its sole discretion may impose (the "Release Deadline") "), and
which Release shall not require Executive to release any Accrued Obligations,
rights under any equity award, nor rights to indemnification or advancement of
defense expenses, nor shall the Release include new contractual obligations by
Executive beyond those contemplated by this Agreement, the Confidentiality
Agreement and the Arbitration Agreement.". In no event will severance payments
or benefits be paid or provided until the Release actually becomes effective and
irrevocable. If the Release does not become effective and irrevocable by the
Release Deadline, Executive will not be entitled to receive any severance
payments or benefits under this Agreement other than the Accrued Obligations. If
the Release becomes effective and irrevocable on or before the Release Deadline,
payment of severance or other benefits under this Agreement will commence on the
Company's next regular payroll payment date following the date on which the
Release becomes effective and irrevocable, subject to Sections 23 and 24. Except
as required by Section 23, any payments delayed from the date of Executive's
employment termination through the first regular payroll payment date following
the date on which the Release becomes effective and irrevocable will be payable
in a lump sum without interest on such next regular payroll payment date, and
all other amounts will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding the foregoing, this
Section 8(b) shall not limit Executive's ability to obtain expense
reimbursements under Section 5 and 6 or the payment or provision of any Accrued
Obligations.

 

--------------------------------------------------------------------------------

(c)Change in Control. Upon a Change in Control (as defined in the Company's 2018
Equity Incentive Plan) or in the event Executive's employment is terminated due
to a pending Change in Control, vesting of any then outstanding Restricted Stock
Units or other compensatory equity awards granted to you by the Company shall be
accelerated such that no less than l00% will be fully vested as of the date of
the termination of Executive's employment or the Change in Control, whichever is
applicable.

 

9.Definitions.

 

(a)Cause. For  purposes  of  this Agreement, "Cause” shall mean (i) dishonesty,
fraud, embezzlement , misrepresentation, or other improper acts committed by
Executive resulting in a personal gain or personal enrichment of Executive at
the expense of the Company; (ii) Executive' s violation of a federal or state
law or regulation applicable to the Company's business, which violation is or
likely to be materially injurious to the Company; (iii) Executive ' s conviction
of, or a plea of nolo contendre or guilty to, a felony or any crime involving
moral turpitude under the laws of the United States or any state; (iv) any gross
misconduct, or material violation of any lawful Company policy involving conduct
or business ethics; or (v) Executive's material breach of the terms of this
Agreement or the Confidentiality Agreement. No termination of employment by the
Company shall be for "Cause" unless (x) the Company has provided to Executive
written notice describing the factual basis the Company believes constitutes
Cause, (y) Executive has not cured the circumstances giving rise to Cause within
thirty (30) days after receiving written notice from the Company, and (z)
Executive has been given the opportunity to be heard before the Board before it
makes a final determination of Cause.

(b)Good Reason. For purposes of this Agreement, "Good Reason" shall mean,
without Executive's written consent: (i) there is a material reduction in
Executive's Base Salary or annual Bonus opportunity (except where there is a
general reduction applicable to the management team generally of not more than
l0% and such reduction is applied proportionately to similarly situated members
of the management team); (ii) there is a material reduction in Executive's
overall responsibilities or authority, or scope of duties; (iv) material breach
by the Company of this Agreement. No resignation by Executive shall be for Good
Reason unless (x) Executive has provided the Company with written notice of the
acts or omissions constituting the grounds for Good Reason within 30 days of
Executive's  actual  knowledge of the grounds for Good Reason,
(y)  the  Company  has not cured the  circumstances  giving rise to Good Reason
within thirty (30) days to cure the conditions giving rise to such Good Reason,
which shall end thirty (30) days after receiving written notice from Executive,
and (z) Executive's resignation from employment is effective within thirty (30)
days after the end of the cure period.

 

(c)Disability. For purposes of this Agreement "Disability" means that Executive,
at the time notice of termination is given, has been unable to perform the
essential job duties of Executive' s position with reasonable accommodation for
not less than one-hundred and twenty (120) work days within a twelve (12)
consecutive month period as a result of Executive's incapacity due to an injury
or a physical or mental condition.

10.Indemnification. The Company shall indemnify Executive to the same extent
with respect to each aspect of the indemnification that it indemnifies similarly
situated executives of the Company against costs, charges and expenses incurred
or sustained by Executive in connection with any action, suit or proceeding to
which Executive may be made a party, brought by any shareholder of the Company
directly or derivatively or by any third party by reason of any act or omission
of Executive as an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company.

 

11.Assignment. This Agreement will be binding upon and inure to the benefit of:
(a) the heirs, executors and legal representatives of Executive upon Executive's
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, "successor" means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive's
right to compensation or other benefits will be null and void.

 

--------------------------------------------------------------------------------

12.Notices. All notices, requests, demands and other communications called for
under this Agreement shall be in writing and shall be delivered personally by
hand or by courier, mailed by United States first-class mail, postage prepaid,
or sent by facsimile or email directed to the party to be notified at following
address, facsimile number or email address:

 

(a)lf to the Company:

Tilray, Inc.

Att: General Counsel

2701 Eastlake Ave E

Seattle, WA 98102

 

(b)lf to Executive:

Michael Kruteck

3090 6th Street

Boulder, CO 80304

Email address: Michael.kruteck@gmail.com

Phone number: 303-886-5086

 

Either party may designate an alternative address, facsimile number or email
address notifying the other party in accordance with this Section 12. All such
notices and other communications shall be deemed given upon personal delivery,
three (3) days after the date of mailing, or upon confirmation of facsimile or
email transfer.

13.Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

 

14.Company Matters.

(a)Proprietary Information and Inventions. Executive acknowledges and agrees to
be bound and abide by the terms of the Tilray, Inc. Proprietary Information and
Inventions Agreement that Executive is required to execute as a precondition to
Executive's employment with the Company (the "Confidentiality Agreement"),
including the provisions governing non-competition and the non-disclosure of
confidential information and restrictive covenants contained therein.

(b)Arbitration Agreement. Executive acknowledges and agrees to be bound and
abide by the terms of the Tilray, Inc. Arbitration Agreement that Executive is
required to execute as a precondition to Executive's employment with the Company
(the "Arbitration Agreement").

(c)Resignation on Termination. On termination of employment, regardless of the
reason for such termination, Executive shall immediately (and with
contemporaneous effect) resign any directorships, offices or other positions
held in the Company or any affiliate, unless otherwise agreed in writing by the
parties.

15.Integration. This Agreement, together with the Confidentiality Agreement and
the Arbitration Agreement represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral (including, without
limitation, the Prior Agreement). No waiver, alteration or modification of any
of the provisions of this Agreement will be binding unless in writing and signed
by duly authorized representatives of the parties hereto.

 

16.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.

 

17.Waiver. No party shall be deemed to have waived any right, power or privilege
under this Agreement or any provisions hereof unless such waiver shall have been
duly executed in writing and acknowledged by the party to be charged with such
waiver. The failure of any party at any time to insist on performance of any of
the provisions of this Agreement shall in no way be construed to be a waiver of
such provisions, nor in any way to affect the validity of this Agreement or any
part hereof. No waiver of any breach of this Agreement shall be held to be a
waiver of any other subsequent breach.

 

18.Governing Law. This Agreement will be governed by the laws of the State of
Washington without regard for conflict of law provisions.

--------------------------------------------------------------------------------

 

19.No Duty to Mitigate. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any provisions of this Agreement and such amounts
shall not be reduced regardless of whether the Executive obtains other
employment.

 

20.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

 

21.Effect of Headings. The section and subsection headings contained herein are
for convenience only and shall not affect the construction hereof.

 

22.Construction of Agreement. This Agreement has been negotiated by the
respective parties, and the language shall not be construed for or against
either party.

 

23.Section 409A. It is intended that the provisions of this Agreement are either
exempt from or comply with the term and conditions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated   thereunder (collectively, "Section
409A”), and to the extent that the requirements of Code Section 409A are
applicable thereto, all  provisions  of  this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. Executive agrees and acknowledges that the Company makes no
representations or warranties with respect to the application of Section 409A
and other tax consequences to any payments hereunder and, by the acceptance of
any such payments, Executive agrees to accept the potential application of
Section 409A and the other tax consequences of any payments made hereunder.

(a)Notwithstanding anything to the contrary in this Agreement, references herein
to "termination of employment" or any words to similar effect shall be construed
to mean a "separation from service" as defined in Treasury Regulation 1.409A-
l(h). No severance pay or benefits to be paid or provided to Executive pursuant
to this Agreement that, when considered together with any other severance
payments or separation benefits or other compensation payable to Executive upon
termination of employment or separation from service, are deemed to constitute
deferred compensation under Section 409A (together, the ''Deferred Payments”
will be paid or otherwise provided until Executive has a separation from
service. Similarly, no severance pay or benefits to be paid or provided to
Executive pursuant to this Agreement or otherwise upon termination of employment
or separation from service that is exempt from Section 409A pursuant to Treasury
Regulation Section l.409A-l(b)(4) or -1(b)(9) will be payable until Executive
has a separation from service.

(b)Notwithstanding anything
to  the  contrary  in  this  Agreement,  if  Executive  is  a " specified
employee" within the meaning of Section 409A at the time of Executive's
termination (other than due to death), then the Deferred Payments, if any , that
are payable within the first six (6) months following Executive ' s separation
from service, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (I) day following the date of Executive's
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive's separation from service, but before the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive's death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. If under this Agreement, any payment or
series of payments is to be paid in two or more installments, for purposes of
Code Section 409A, each such installment is intended to constitute a separate
payment for purposes of Section 409A. It is intended that any amount paid under
this Agreement that satisfies the requirements of the "short-term deferral" rule
set forth in Treasury Regulation Section l.409A-l(b)(4) or that constitutes
exempt separation pay described in Treasury Regulation Section 1.409A-l(b)(9)
will not constitute Deferred Payments for purposes of this Section 23.

(c)It is intended that any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section l. 409A-l (b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit (as defined below) will not constitute Deferred Payments
for purposes of clause (a) above. "Section 409A Limit"  will mean two  (2) times
the lesser  of: (i) Executive' s annualized compensation based upon the annual
rate of pay paid to Executive during the Executive' s taxable year preceding the
Executive' s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
l.409A- l(b)(9)(iii)(A)( l ) and any Internal Revenue Service guidance issued
with respect thereto;  or (ii) the maximum  amount  that may be taken into
account under a qualified plan pursuant to Section 401(a)(l7) of the Code for
the year in which Executive' s employment is terminated.

--------------------------------------------------------------------------------

(a)To the extent any reimbursements or in-kind benefits provided under this
Agreement constitute nonqualified deferred compensation subject to Code Section
409A, all such reimbursements and in­ kind benefits shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (I) any reimbursement is for expenses incurred
during the Executive's lifetime (or during a shorter period of time specified in
this Agreement); (2) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year; (3) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (4) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.

 

24.Parachute Payments.

 

(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (including
any acceleration) by the Company or any entity which effectuates a transaction
described in Section 280G(b)(2)(A)(i) of the Code to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined before application of any reductions required pursuant to this
Section 24) (a "Payment") would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred with respect to such
excise tax by the Executive (such excise tax, together with any such interest
and penalties, are hereinafter collectively referred to as the "Excise Tax"),
the Company will automatically reduce such Payments to the extent, but only to
the extent, necessary so that no portion of the remaining Payments will be
subject to the Excise Tax, unless the amount of such Payments that the Executive
would retain after payment of the Excise Tax and all applicable Federal, state
and local income taxes without such reduction would exceed the amount of such
Payments that the Executive would retain after payment of all applicable
Federal, state and local taxes after applying such reduction. Unless otherwise
elected by the Executive, to the extent permitted under Code Section 409A, such
reduction shall first be applied to any severance payments payable to the
Executive under this Agreement, then to the accelerated vesting on any
equity-based compensation awards, starting with stock options and stock
appreciation rights reversing accelerated vesting of those options and stock
appreciation rights with the smallest spread between fair market value and
exercise price first and after reversing the accelerated vesting of all stock
options and stock appreciation rights, thereafter reversing accelerated vesting
of restricted stock, restricted stock units, performance shares, performance
units or other similar equity awards on a pro rata basis.

(b)All determinations required to be made under this Section 24, including the
assumptions to be utilized in arriving at such determination, shall be made by
an independent and certified public accounting firm of national standing
mutually agreed upon by the Company and Executive (the "Accounting Firm"). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.

(c)lf the Executive receives a Payment after taking into account any reductions
pursuant to Section 24(a) and the Internal Revenue Service determines, that some
portion of the Payment is subject to additional Excise Tax, the provisions of
this Section 24 shall be applied to the total amount of the Payments as
determined by the Internal Revenue Service and the Executive shall promptly
return to the Company a sufficient amount of the Payment so that no portion of
any Payment is subject to the Excise Tax; provided, however, that if the amount
of such Payments (as redetermined) that the Executive would retain after payment
of the Excise Tax and all applicable Federal, state and local income taxes
without any reduction under Section 24(a) would exceed the amount of such
Payments that the Executive would retain after payment of all applicable
Federal, state and local tax.es after applying such reduction, the Company shall
restore any Payments previously reduced pursuant to Section 24(a).

 

25.Executive's employment under this Agreement is conditional upon the
satisfactory completion by the Company or its agent(s) of a background check, a
criminal record check, consumer credit report, reference check and verification
of education. By returning a signed copy of this Agreement, Executive consents
to these checks and verifications being conducted, and to the collection, use
and disclosure of personal information as required for conducting these checks
and verifications. In the event the results of these checks are not satisfactory
to the Company, this offer of employment will be withdrawn, this Agreement will
be void and the Company will have no further obligations to Executive.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

 

"COMPANY"

 

 

 

 

TILRAY, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

"EXECUTIVE"

 

 

 

Michael Kruteck

 

 

 

 

By:

 

 